EXHIBIT 10.37a


FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT


THIS AMENDMENT ( the “First Amendment”) is made as of the 18 day of November,
2004, between The United Illuminating Company, a Connecticut Corporation (the
“Company”) and Anthony J. Vallillo (the “Executive”),




WITNESSETH THAT


WHEREAS, the Company previously entered into an amended and restated employment
Agreement with the Executive dated as of January 26, 2004 (the “Employment
Agreement”); and


WHEREAS, the Company and the Executive desire to further amend the Employment
Agreement by this First Amendment to reflect certain revisions to the
supplemental executive retirement benefit provisions, tax savings provisions,
and non-competition provisions of such Employment Agreement, and to make other
minor clarifying revisions to the Employment Agreement;


NOW THEREFORE, the following Sections of the Agreement are hereby amended as
follows:


1.            The first sentence of Section 1(b) of the Agreement is revised to
read as follows:


The term of this Agreement shall be for a period commencing on the date hereof
and ending on the second anniversary of the date hereof, unless this Agreement
is earlier terminated as provided in Section 5 (the “Initial Term”).


2.            Section 4(g) of the Employment Agreement is hereby amended in its
entirety to read as follows in recognition of Mr. Vallillo’s entitlement to
certain early retirement subsidies in the calculation of his supplemental
executive retirement benefit in the event he terminates and receives a lump sum
distribution of his SERP prior to what would be his Normal Retirement Date:


(g)  Supplemental Executive Retirement Benefit. Upon termination of the
Executive's employment with the Company and all affiliates other than for Cause
(as defined in Section 5(b) of this Agreement), a supplemental retirement
benefit shall be payable in accordance with the provisions of this Section
(4)(g).  The annual supplemental retirement benefit, expressed in the form of a
single life annuity beginning at the Executive's Normal Retirement Date as
defined in The United Illuminating Company Pension Plan (the “Company's Pension
Plan”), shall be the excess, if any, of (A) less (B), where (A) is 2.0% (.020)
of the Executive's highest three-year average Total Compensation times his
number of years of service as an employee of the Company (including any deemed
service credited under this Agreement or

 
 

--------------------------------------------------------------------------------

 

the CIC Plan II) at termination (not to exceed thirty), and (B) is the benefit
payable under the Company's Pension Plan expressed as a single life annuity
commencing as of the Executive’s Normal Retirement Date.  For purposes of this
Section, Total Compensation shall mean the Executive’s Base Salary, and any
amount payable to the Executive as short-term incentive compensation pursuant to
the Company’s annual executive incentive compensation plan.  Subject to the
requirements of Section 6(f), distribution of the supplemental retirement
benefit shall be made in the month of January following the Executive’s
termination of service with the Company and its affiliates, but in no event
earlier than six months following the Executive’s termination of service. The
benefit provided in this Section 4(g) shall be paid in an actuarially equivalent
lump sum equal to the present value of the immediate life annuity payable as of
such distribution date, unless the Executive shall have elected at least 12
months in advance of such distribution date to commence distributions in one of
the other actuarially equivalent forms of benefits permitted under the Company’s
Pension Plan, in which case the commencement of the supplemental executive
retirement benefit provided under this Section 4(g) shall be deferred, except in
the case of termination due to death or disability, for a period of at least
five years from the date on which such distribution otherwise would have been
made. The provisions of this subsection are intended to comply with all laws
applicable to the taxation of non-qualified deferred compensation, and the
Company and Executive agree to revise this subsection as necessary or advisable
from time to time in order to comply with changes in such laws. With the
exception of the lump sum methodology noted above (i.e., the present value of an
immediate annuity), the benefits payable under this Section 4(g) shall be
calculated using the same definitions of actuarial equivalence, and the same
early retirement reduction factors that are specified in the Pension Plan in the
event that the Executive becomes entitled to payment of the supplemental
retirement benefit prior to what would have been his Normal Retirement Date,
except that, in the event that the Executive is credited with deemed years of
service, the reductions shall be based on the Executive's service deemed as an
employee of the Company.  If the form of payment provides for a death benefit,
such benefit shall be payable to the Executive's estate, unless another
beneficiary has been designated by the Executive.  If the Executive dies prior
to the commencement of benefit payments, then the pre-retirement death benefit
provisions of the Pension Plan shall apply to the supplemental retirement
benefit payable pursuant to this Section (4)(g).




3.            Section 6(a) is hereby revised in its entirety to provide
reference to ‘retirement’ as a condition upon which certain benefits will be
paid:


 
(6)            CONSEQUENCES OF TERMINATION OR NON-RENEWAL.
 
 
(a) Termination on Death, Disability or Retirement; or by the Executive in the
Absence of a Breach by the Company upon Adequate Notice.  If the Executive’s
employment terminates by reason of the Executive’s death, or his total or
partial physical or mental disability such that the Executive becomes entitled
to long-term disability benefits under the Company’s long-term disability plan,
or if the Executive retires on or after becoming eligible to retire under the
terms of the Company’s Pension Plan, or terminates employment hereunder in the
absence of a Breach by the Company upon ninety (90) days prior written notice,
the
 

 
 

--------------------------------------------------------------------------------

 

 
Company shall pay to the Executive or, in the event of death or disability, the
Executive’s personal representative and/or spouse:
 
 
(i) the Executive’s Base Salary earned, but unpaid, as of the Date of
Termination and Accrued Incentive Compensation (as defined in Section 4(b);
 
 
(ii) Stub-Period Incentive Compensation (as defined in Section 4(b)) earned, but
unpaid, as of the Date of Termination, but only in the case of the Executive’s
death, termination due to disability or retirement (as hereinbefore defined),
and not in case of his voluntary termination other than on account of such
retirement; plus
 
 
(iii) any amounts payable pursuant to (4)(d) (unreimbursed business expenses),
(4)(e) (employee benefits due and owing), (4)(f) (accrued, but unpaid vacation
or holidays) hereof, and (4)(g) (supplemental executive retirement benefits),
plus
 
 
(iv) any benefits or amounts payable on account of the Executive’s (A)
participation in any long-term incentive compensation plan and equity
compensation plan or arrangement, and (B) participation in any deferred
compensation plan in which he was a participant as of his termination of
service, all as determined in accordance with the terms and conditions of such
plans and arrangements.
 
 
Pending a determination that the Executive is entitled to long-term disability
benefits, the Executive’s short-term disability benefits shall be extended, as
necessary at 50% of Base Salary, if his length of employment with the Company is
of such short duration that his short term disability benefits would otherwise
expire before his entitlement to long-term disability benefits is determined.
 
 
Upon payment of these amounts, the Company shall have no further obligation to
the Executive, the Executive’s personal representative and/or spouse under this
Agreement or on account of, or arising out of, the termination of the
Executive’s employment.
 




4.            Sections 6(c)(iii) and 7(a)(iii) are hereby revised to read as
follows:


(iii) any benefits or amounts payable on account of the Executive’s (A)
participation in any long-term incentive compensation plan and equity
compensation plan or arrangement, and (B) participation in any deferred
compensation plan in which he was a participant as of his termination of
service, all as determined in accordance with the terms and conditions of such
plans and arrangements; plus


5.            Section 6(c)(iv) is hereby revised to read as follows:


(iv) lump sum severance equal to two (2) times the sum of:


(1)  the Executive’s annual Base Salary rate in effect immediately prior to the
Executive’s Date of Termination, as determined by the UIL Board’s most recent
review of salary rates pursuant to Section 4(a); and

 
 

--------------------------------------------------------------------------------

 

(2)   the short-term annual incentive compensation payment to which the
Executive would be entitled, calculated as if he had been employed by the
Company on the last day of the year of his Termination, and as if both personal
goals and Company goals had been achieved ‘at target’ without pro-ration for the
fact that the Executive was employed only a portion of such year. Except for the
assumption that such goals shall have been achieved at target, personal and
Company goals shall be defined and determined as set forth in Section 4(b) of
this Agreement.


6.            Section 6(f) is revised to read as follow:


 
(f) Release.  All payments and obligations of the Company under Section (6),
(7), (8) and (9) shall be conditioned upon the execution and delivery by
Executive to the Company of a full and effective release by Executive of any
liability of the Company and its Affiliates to Executive in form and substance
reasonably satisfactory to the Company.
 


7.            Section 9 of the Employment Agreement is hereby revised to read in
its entirety as follows:


(9)  GROSS UP FOR EXCISE TAX.


(a)            Anything in this Agreement to the contrary notwithstanding, in
the event that it shall be determined that any payment made and benefits
provided by the Company to or for the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, would constitute an “excess parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986 subject to an excise tax under
Section 4999 of the Internal Revenue Code of 1986 as amended (the “Code”) or any
successor provision (the “Excise Tax”), the Executive shall be paid an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
Executive after deduction of any Excise Tax, and any federal, state and local
income and employment tax (including any Excise Tax imposed upon the Gross-Up
Payment itself) shall be equal to the total amount of all payments and benefits
to which the Executive would be entitled pursuant to this Agreement absent the
Excise Tax, but net of all applicable federal, state and local taxes.  For
purposes of determining the amount of the Gross-Up Payment, Executive shall be
deemed to pay federal income tax and employment taxes at the highest marginal
rate of federal income and employment taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of Executive’s residence in
the calendar year in which the Gross-Up Payment is to be made, net of the
maximum reduction in federal income taxes that may be obtained from the
deduction of state and local taxes.


(b)            The Gross-Up Payment, if any, shall be paid to the Executive or,
at the discretion of the Company, directly to governmental authorities through
tax withholding on the Executive’s behalf, as soon as practicable following the
payment of the excess parachute payment, but in any event not later than 30
business days immediately following such payment; provided that any Gross-up
Payment under this Section 9, including Section 9(d) shall be

 
 

--------------------------------------------------------------------------------

 

conditioned upon the Executive providing the release called for in Section 6(f)
and complying with the confidentiality and non-compete provisions of this
Agreement.


(c)            Subject to the provisions of Section 9(d), all determinations
required to be made under this Section 9, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by tax counsel
appointed by UIL Holdings Corporation (the "Tax Counsel"), which shall provide
its determinations and any supporting calculations both to the Company and
Executive within 10 business days of having made such determination. The Tax
Counsel shall consult with the benefit consultants and counsel to UIL Holdings
Corporation in determining which payments to, or for the benefit of, the
Executive are to be deemed to be ‘parachute payments’ within the meaning of
Section 280G(b)(2) of the Code. Any such determination by the Tax Counsel shall
be final and binding upon the Company and Executive. All fees and expenses of
the Tax Counsel (and, if applicable benefits consultants or other counsel) shall
be borne solely by UIL Holdings Corporation.  As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Tax Counsel hereunder, it is possible that Gross-Up
Payments, which will not have been made by the Company, should have been made
("Underpayment"). In the event that it is ultimately determined in accordance
with the procedures set forth in Section 9(d) that the Executive is required to
make a payment of Excise Tax, the Tax Counsel shall determine the amount of the
Underpayment that has occurred, and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive.


(d)            The Executive shall notify the Company and UIL Holdings
Corporation in writing of any claims by the Internal Revenue Service that, if
successful, would require the payment by the Company of any, or any additional,
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than 30 days after the Executive actually receives notice in writing of
such claim and shall apprise the Company and UIL Holdings Corporation of the
nature of such claim and the date on which such claim is requested to be paid.
The Executive shall not pay such claim prior to the expiration of the 30-day
period following the date on which he gives such notice to the Company and UIL
Holdings Corporation (or such shorter period ending on the date that any payment
of taxes with respect to such claim is due). If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall:


(1) give the Company any information reasonably requested by the Company
relating to such claim;


(2) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company and reasonably acceptable to the Executive;


(3) cooperate with the Company in good faith in order to contest such claim
effectively; and

 
 

--------------------------------------------------------------------------------

 

(4) if the Company elects not to assume and control the defense of such claim,
permit the Company to participate in any proceedings relating to such claim;


provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses.  Without limitation on the foregoing provisions of this Section
9(d), the Company shall have the right, with the consent of UIL Holdings
Corporation, to assume the defense of and control all proceedings in connection
with such contest, in which case it may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may either direct the Executive to pay
the tax claimed and sue for a refund or contest the claim in any permissible
manner, and the Executive agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall determine; provided, however,
that if the Company directs the Executive to pay such claim and sue for a
refund, the Company shall advance the amount of such payment to the Executive,
on an interest-free basis, and shall indemnify and hold the Executive harmless,
on an after-tax basis, from any Excise Tax (including interest or penalties with
respect thereto) imposed with respect to such advance or with respect to any
imputed income with respect to such advance; and further provided, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount.  Furthermore, the
Company's right to assume the defense of and control the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.


(e)               If, after the receipt by the Executive of an amount advanced
by the Company pursuant to Section 9(d), the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company's complying with the requirements of Section 9(d)) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 9(d), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim, and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid, and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.


8.            Section 11 of the Employment Agreement is hereby revised in its
entirety to read as follows:

 
 

--------------------------------------------------------------------------------

 

(11)  NON–COMPETITION


(a) The Executive agrees and covenants that, during the Term of this Agreement
and for a period of twelve (12) months following the month during which the
Executive ceases to be employed by the Company, the Executive will not, in any
capacity, directly or indirectly, whether as a consultant, employee, officer,
director, partner, member, principal, shareholder, or otherwise:


(i) compete with the Company in the regional marketing of energy services
related to the delivery or use, at retail, of electricity in Connecticut; or


(ii) directly or indirectly divert or attempt to divert from the Company or any
Affiliate any business in which such entity has been actively engaged during the
Term hereof, or in any way interfere with the relationships that the Company or
any Affiliate has with its sources of supply or customers; or


(iii) directly or indirectly interfere or attempt to interfere with the
relationship between the Company or any Affiliate and any of such entity’s
employees,


unless the Company has granted prior written approval which may be withheld for
any reason.


For purposes of this Section “Affiliate” means any entity that directly or
indirectly controls, is controlled by, or is under common control with the
Company.


Nothing in this Section shall be construed to prohibit the ownership by the
Executive of less than five percent (5%) of any class of securities of any
entity that is engaged in any of the foregoing businesses having a class of
securities registered pursuant to the Securities Exchange Act of 1934 (the
“Exchange Act”), provided that such ownership represents a passive investment
and that neither the Executive, nor any group of persons including the
Executive, in any way, directly or indirectly, manages or exercises control of
such entity, guarantees any of its financial obligations, or otherwise takes any
part in its business, other than through exercising the Executive’s rights as a
shareholder.


As used in Sections 10-12, the term the “Company” shall mean The United
Illuminating Company and any successor to, or acquirer of, the business or
assets of the Company.


(b) The Executive acknowledges and agrees that, of the total payments and
benefits to which he would be entitled under Sections 6(c) (termination of the
Executive without cause), Section 6(d) (non-renewal) or 7 (termination in
connection with a Change in Control) of this Agreement, as applicable, an amount
equal to one (1) times his ‘Target Total  Remuneration’, as hereinafter defined,
shall be deemed to be on account of, and paid as consideration for, the covenant
not to compete provided in this Section. Executive acknowledges and agrees that
1/12 of the amount attributable to this covenant shall be paid out on a monthly
basis during the 12 month period that this covenant is in force following his
termination of service from the Company and its Affiliates, and that such amount
shall be deducted from, and not be in addition to, the amounts otherwise payable
under Section 6(c), 6(d) or 7 of this

 
 

--------------------------------------------------------------------------------

 

Agreement, as applicable.  Target Total Remuneration shall be defined as the sum
of the following components of the Executive’s remuneration as most recently
approved by the Compensation and Executive Development Committee of the Board
prior to the date of the Executive’s termination: (1) Base Salary, (2) target
annual short-term incentive award, and (3) target annual long-term incentive
award (but in no event more than the amount owed under Section 6(c), 6(d) or
7).  In the event that the Company determines that this covenant has been
violated, no further payments shall be made under this Section, the Executive
shall be obligated immediately to repay any amounts paid hereunder, and the
Company shall have all of the rights and remedies provided under Section 13 of
this Agreement.  Payments hereunder shall be subject to the rabbi trust deposit
requirements of Section 8.


In the event that payments under the Change in Control Plan II would exceed
those otherwise payable under this Agreement under Section 7 on account of a
Change in Control, then such payments are expressly conditioned upon compliance
with Section 11(a) and (b) of this Agreement and, of such Change in Control
payments, an amount equal to one (1) times the Executive’s Target Total
Remuneration shall be deemed to be on account of, and paid as consideration for,
the covenant not to compete provided in this Section, and shall be paid ratably
over the 12 month period hereinbefore provided.


9.            Section 13(b) is revised to read as follows:


 
(b) Effect Of Breach.  All payments and other benefits payable but not yet
distributed to Executive under Sections (6), (7) (8) and (9) shall be forfeited
and discontinued in the event that the Executive violates Sections (10) through
(12) of this Agreement, or willfully engages in conduct which is materially
injurious to the Company, monetarily or otherwise, all as determined in the sole
discretion of the Company.
 




All of the other terms and conditions of the Employment Agreement shall remain
in full force and effect.




                                            THE UNITED ILLUMINATING COMPANY


Attest:




/s/ Susan E. Allen
 
By
/s/ Nathanial D. Woodson
Susan E. Allen
   
Nathanial D. Woodson
UIL Vice President Investor Relations
   
Its Chief Executive Officer
Corporate Secretary & Assistant Treasurer
                           
/s/ Anthony J. Vallillo
     
Anthony J. Vallillo

 



--------------------------------------------------------------------------------